     Case 1:20-cv-00900-NONE-EPG Document 13 Filed 07/14/20 Page 1 of 3


 1 JOHN S. BAKER (SBN 144073)
      NAVDEEP K. SINGH (SBN 284486)
 2 DORSEY & WHITNEY LLP
      600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
      Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
      E-Mail: baker.john@dorsey.com
 5           singh.navdeep@dorsey.com
 6 Attorneys for Plaintiff
      Premier Valley Bank
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                            EASTERN DISTRICT OF CALIFORNIA
10

11 PREMIER VALLEY BANK, a                   CASE NO. 1:20-CV-00900-NONE-EPG
      California Corporation,
12                                          JOINT STIPULATION REGARDING
                  Plaintiff,                EXTENSION OF TEMPORARY
13                                          RESTRAINING ORDER; AND
      v.                                    ORDER TO SHOW CAUSE
14                                          REGARDING PRELIMINARY
                                            INJUNCTION AGAINST
15 HOA NGUYEN, an Individual, and           DEFENDANT HOA NGUYEN;
      DOES 1 through 10, Inclusive,         ORDER
16
                  Defendants.
17
                                            Complaint Filed: June 26, 2020
18

19

20

21
      ///
22
      ///
23
      ///
24

25

26
27

28
                                            1
                                                     STIPULATION RE EXTENSION OF TRO
                                                       CASE NO. 1:20-CV-00900-NONE-EPG
     Case 1:20-cv-00900-NONE-EPG Document 13 Filed 07/14/20 Page 2 of 3


 1          Plaintiff PREMIER VALLEY BANK (“Plaintiff”) and Defendant HOA
 2 NGUYEN (“Defendant”) by and through their attorneys of record, hereby stipulate

 3 to the following:

 4          1.   Plaintiff moved for a Temporary Restraining Order (“TRO”) on June
 5 26, 2020 and an Order to show cause regarding preliminary injunction against

 6 Defendant;

 7          2.   The Court granted Plaintiff’s TRO on June 30, 2020 and issued an
 8 Order regarding same;

 9          3.   Plaintiff and Defendant hereby stipulate that the TRO be extended for
10 an additional fourteen (14) days to July 29, 2020;

11          4.   Plaintiff and Defendant are continuing to meet and confer in an
12 attempt to reach an additional stipulation regarding an order going forward after

13 July 29, 2020 to avoid a preliminary injunction hearing.

14

15 DATED: July 14, 2020                   DORSEY & WHITNEY LLP
16
                                          By: /s/ John S. Baker
17

18                                               John S. Baker
                                                 Navdeep K. Singh
19
                                                 Attorneys for Plaintiff
20                                               Premier Valley Bank
21
      DATED: July 14, 2020                BRYANT WHITTEN, LLP
22

23
                                          By: /s/ Shelley Bryant
24                                               Shelley Bryant
25
                                                 Attorneys for Defendant
                                                 Hoa Nguyen
26
27

28
                                             1
                                                        STIPULATION RE EXTENSION OF TRO
                                                          CASE NO. 1:20-CV-00900-NONE-EPG
     Case 1:20-cv-00900-NONE-EPG Document 13 Filed 07/14/20 Page 3 of 3


 1                                        ORDER
 2

 3
            IT IS HEREBY ORDERED AND DECREED THAT:
 4

 5
            The Temporary Restraining Order, which entered by the Court on June 30,
 6
      2020 and was set to expire on July 15, 2020, is hereby extended to July 29, 2020 or
 7
      until such other time as the Court specifically orders.
 8

 9 IT IS SO ORDERED.
10
         Dated:   July 14, 2020
11                                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2
                                                             STIPULATION RE EXTENSION OF TRO
                                                               CASE NO. 1:20-CV-00900-NONE-EPG
